                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS

 ASSESSMENT TECHNOLOGIES
 INSTITUTE, L.L.C., et al.,

                   Plaintiffs,
                                                               Case No. 2:19-CV-02514-JAR-KGG
                   v.

 CATHY PARKES, d/b/a LEVEL UP RN,

                   Defendant.


                                                 ORDER

           This matter is before the Court on Defendant Cathy Parkes’ Unopposed Motion for Leave

to File Redacted Declaration of Catherine Parkes and to File the Original Declaration Under Seal

(Doc. 31). It necessary to outline the circumstances surrounding this motion to bring clarity to

the docket before ruling.

           This motion arises out of Defendant’s failure to timely file its response to Plaintiff’s

Motion for Preliminary Injunction,1 which was due on October 10, 2019. On October 11,

Defendant filed its Memorandum in Opposition at 12:01 a.m., associated exhibits at 12:45 a.m.,

and Amended Memorandum in Opposition at 1:50 a.m. At 2:22 a.m., Defendant filed a Motion

for Extension of Time as to the Memorandum in Opposition to Plaintiff’s Motion for Preliminary

Injunction.2 In its Motion, Defendant requested a 120-minute extension of time for the three

filings.

           During morning business hours of October 11, a panicked defense counsel called

Chambers and explained that she had inadvertently publicly filed certain documents the night


           1
               Doc 27.
           2
               Doc. 30.



                                                     1
before that she thought should be filed under seal. Out of an abundance of caution, the Court

requested the Clerk to place the Memorandum, exhibits and amended Memorandum under seal

until the Court could resolve the matter.3 Defense counsel called the Court again in the

afternoon of October 11, and clarified that the exhibits were the only documents at issue that

required sealing. The Court lifted restricted access on the Memorandum and Amended

Memorandum, and the restricted access on the exhibits remained.

       Defendant now moves the Court for leave to file the redacted declaration of Catherine

Parkes and for leave to file the original declaration under seal (Doc. 28-1), further clarifying that

Defendant intended to file but one unredacted exhibit under seal. The motion is unopposed. The

Court has reviewed the proposed redactions and grants the motion. Further, the Court directs the

Clerk to make publicly available the exhibits attached as Docs. 28-2 through 28-47.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant Cathy Parkes’

Unopposed Motion for Leave to File Redacted Declaration of Catherine Parkes and to File the

Original Declaration Under Seal (Doc. 31) is GRANTED. The Clerk is directed to unseal the

exhibits filed as Docs. 28-2 through 28-47 to unrestricted access. Exhibit 1, Declaration of

Cathy Parkes (Doc. 28-1) is to remain sealed.

       IT IS SO ORDERED.

Dated: October 18, 2019


                                                                              s/ Julie A. Robinson
                                                                      United States District Judge




       3
           Docs. 27-29.



                                                  2
